Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 February 17, 2010 Dear Shareholder: We have previously sent to you proxy material for the special meeting of The Stanley Works shareholders, to be held on March 12, 2010 in connection with the proposed merger with The Black & Decker Corporation. Your Board of Directors recommends that shareholders vote FOR all proposals on the agenda. Your vote is important, no matter how many or how few shares you may own. To ensure that your shares are represented at the meeting, please vote TODAYby telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. Best regards, /s/ John F. Lundgren John F. Lundgren Chairman and Chief Executive Officer REMEMBER: You can vote your shares by telephone, or via the Internet. Please follow the easy instructions on the enclosed proxy card. **Please note that if you hold your shares in more than one account, you should execute a vote with respect to each account.** If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-800-5182. CAUTIONARY STATEMENTS Under the Private Securities Litigation Reform Act of 1995 Statements in this document that are not historical, including but not limited to those regarding the consummation of the proposed transaction between Stanley and Black& Decker and the realization of synergies in connection therewith, are “forward looking statements” and, as such, are subject to risk and uncertainty. Stanley’s and Black& Decker’s ability to deliver the results as described above is based on current expectations and involves inherent risks and uncertainties, including factors listed below and other factors that could delay, divert, or change any of them, and could cause actual outcomes and results to differ materially from current expectations. In addition to the risks, uncertainties and other factors discussed in this document, the risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied in the forward looking statements include, without limitation, those set forth in the “Risk Factors” section, the “Legal Proceedings” section, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and other sections of Stanley’s and Black& Decker’s Annual Reports on Form 10-K and any material changes thereto set forth in any subsequent Quarterly Reports on Form 10-Q, those contained in Stanley’s and Black& Decker’s other filings with the Securities and Exchange Commission, and those set forth below. These factors include but are not limited to the risk that regulatory and stockholder approvals of the transaction are not obtained on the proposed terms and schedule; the future business operations of Stanley or Black& Decker will not be successful; the risk that the proposed transaction between Stanley and Black& Decker will not be consummated; the risk that Stanley and Black& Decker will not realize any or all of the anticipated benefits from the transaction; the risk that cost synergy, customer retention and revenue expansion goals for the transaction will not be met and that disruptions from the transaction will harm relationships with customers, employees and suppliers; the risk that unexpected costs will be incurred; the outcome of litigation (including with respect to the transaction) and regulatory proceedings to which Stanley or Black& Decker may be a party; pricing pressure and other changes within competitive markets; the continued consolidation of customers particularly in consumer channels; inventory management pressures on Stanley’s and Black& Decker’s customers; the impact the tightened credit markets may have on Stanley or Black& Decker or customers or suppliers; the extent to which Stanley or Black& Decker has to write off accounts receivable or assets or experiences supply chain disruptions in connection with bankruptcy filings by customers or suppliers; increasing competition; changes in laws, regulations and policies that affect Stanley or Black& Decker, including but not limited to trade, monetary, tax and fiscal policies and laws; the timing and extent of any inflation or deflation in 2009 and beyond; currency exchange fluctuations; the impact of dollar/foreign currency exchange and interest rates on the competitiveness of products and Stanley’s and Black& Decker’s debt programs; the strength of the U.S. and European economies; the extent to which world-wide markets associated with homebuilding and remodeling continue to deteriorate; the impact of events that cause or may cause disruption in Stanley’s or Black& Decker’s manufacturing, distribution and sales networks such as war, terrorist activities, and political unrest; and recessionary or expansive trends in the economies of the world in which Stanley or Black& Decker operates, including but not limited to the extent and duration of the current recession in the US economy. Neither Stanley nor Black& Decker undertake any obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date hereof. Additional Information In connection with the proposed transaction, Stanley has filed with the Securities and Exchange Commission (the “SEC”) a Registration Statement on Form S-4 (File No. 333-163509) that includes a joint proxy statement of Stanley and Black & Decker that also constitutes a prospectus of Stanley. Investors and security holders are urged to read the joint proxy statement/prospectus and any other relevant documents filed with the SEC because they contain important information.
